Citation Nr: 0822895	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  07-17 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to all VA benefits, other than 
health care and related benefits.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant served on active duty from January 1994 to 
February 1997, and he was discharged from service under other 
than honorable (OTH) conditions.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 RO administrative decision that 
determined that the character of the appellant's discharge 
from service constituted a bar to all VA benefits, other than 
health care and related benefits. 


FINDINGS OF FACT

1.  The appellant's discharge was under OTH conditions due to 
willful and persistent misconduct.

2.  The competent medical evidence does not show that the 
appellant was insane at the time of the offenses leading to 
his OTH discharge and there is no evidence that his service 
was otherwise honest, faithful and meritorious.


CONCLUSION OF LAW

The OTH character of the appellant's discharge from service 
constitutes a bar to all VA benefits (other than health care 
and related benefits).  38 U.S.C.A. §§ 101(2), 5303; 38 
C.F.R. §§ 3.1(d), 3.12, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to health care benefits.  
While the veteran acknowledges that he received an OTH 
discharge, he asserts that he received a letter from the 
government - subsequent to discharge after he completed drug 
addiction rehabilitation - explaining that he would be 
entitled to health care benefits.  The veteran states that he 
no longer has a copy of the described letter. 

At the outset, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied with respect to 
the first three elements by way of an October 2006 letter 
sent to the appellant that fully addressed the first three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

The appellant was not asked to submit evidence and/or 
information in his possession to the AOJ.  Thus, the VCAA 
duty to notify has not been satisfied with respect to the 
fourth notice element of asking the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  
Correspondence from the appellant dated in October 2006, his 
December 2006 notice of disagreement, and his June 2007 VA 
Form 9 make it clear that he had actual knowledge of what was 
required to substantiate his claim.  These letters 
demonstrate that the appellant has submitted all evidence 
and/or information in his possession and thus the purpose of 
the fourth notice element was not frustrated.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA the appellant's 
DD 214 and service records.  A VA examination would not be 
relevant to his claim.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the applicable law, the term 'veteran' means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  If the former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim was based was 
terminated by a discharge or release under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.12.  A discharge under honorable conditions is binding on 
the VA as to the character of discharge.  See 38 C.F.R. 
§ 3.12(a).

A discharge for willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
This includes a discharge under other than honorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  See 38 C.F.R. § 3.12(d)(4).

Therefore, the Board must determine if the appellant was 
discharged by virtue of a minor offense which would not be 
considered willful and persistent misconduct if his service 
was otherwise honest, faithful and meritorious.  See 
38 C.F.R. § 3.12(d)(4).  

Service personnel records show that in July 1996 the 
appellant was found guilty of violating UCMJ Articles 91 and 
92 by falling asleep at the rifle range and being 
insubordinate to a Senior NCO.  In November 1996, he was 
found guilty of violating UCMJ Article 112a by using cocaine.  
Non-Judicial Punishment was imposed for each offence, 
consisting of reductions in pay grade, forfeiture of $537 for 
two months, 45 days restriction and 45 days extra duty.  In 
January 1997, it was recommended that the appellant be 
discharged by reason of misconduct due to drug abuse.  The 
basis for the recommendation was the appellant's wrongful use 
of cocaine.  

The Board finds that these incidences reflect willful and 
persistent misconduct.  They are not minor offenses and the 
appellant's punishments reflect serious offenses.  Moreover, 
there is no evidence that the appellant's service was 
otherwise honest, faithful, or meritorious.  Thus, the 
offenses leading to the OTH discharge were not minor and the 
appellant's service was not otherwise honest, faithful, or 
meritorious.

Finally, the Board must determine if the appellant was insane 
during any period of his service.  Generally, VA benefits are 
not generally payable unless the period of service upon which 
the claim is based was terminated by discharge or release 
under conditions other than dishonorable.  See 38 U.S.C.A. §§ 
101(2), 101(18); 38 C.F.R. § 3.12(a).  However, if it is 
established that the person in question was insane at the 
time of committing the offense leading to the discharge, that 
person is not precluded from benefits by that discharge.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

In the present claim, there is no evidence that the appellant 
was insane at the time of the offenses leading to the 
discharge.  He has offered no evidence or allegation of 
insanity at the time of the offenses or while in-service. 

In summary, the Board finds that the evidence shows that the 
appellant was discharged due to misconduct.  The appellant 
was not insane at the time of incidents.  The Board also 
finds that there is no evidence that appellant's service at 
that time was otherwise characterized as honest, faithful and 
meritorious.  Given these findings, the Board concludes that 
the appellant is precluded from VA benefits by virtue of the 
character of the OTH discharge.

Finally, the Board notes that the health care related 
benefits authorized by Chapter 17, Title 38, United States 
Code, may be available to persons with other than honorable 
discharges for disability incurred or aggravated during 
service.  See 38 C.F.R. § 3.360 (2007).  Accordingly, 
although the appellant's receipt of VA compensation benefits 
has been barred by the above decision, he may still seek VA 
health care for any disability he asserts was the result of 
his military service.  Id.  In reference to the veteran's 
assertion that he received an official letter notifying him 
of entitlement to health care benefits, the veteran's 
description of the letter appears consistent with any health 
care eligibility he may be entitled to under 38 C.F.R. 
§ 3.360 for a disability incurred or aggravated during 
service.  The veteran has not asserted that he currently 
suffers from any disability incurred or aggravated during 
active duty service.



							[Continued on next page]
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The OTH discharge from service constitutes a bar to all VA 
benefits, other than health care authorized by Chapter 17, 
Title 38, United States Code and related benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


